 


109 HRES 961 IH: Encouraging the establishment of programs to increase public awareness of vision disorders in children.
U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 961 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2006 
Ms. Ros-Lehtinen (for herself, Mr. Gene Green of Texas, Mr. Tiberi, Mr. Mack, Mr. McIntyre, Mr. McNulty, Mr. Waxman, Mr. Pallone, Mr. Grijalva, Mr. Doggett, Ms. Jackson-Lee of Texas, Mr. Hinchey, Mr. Jefferson, Mr. Scott of Georgia, Mr. Payne, Mr. Ortiz, Mr. Fitzpatrick of Pennsylvania, Mr. Bonner, Mr. Hayworth, Mr. McCotter, Mr. Shaw, Mr. Wexler, Mr. Ramstad, and Mr. Lincoln Diaz-Balart of Florida) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Encouraging the establishment of programs to increase public awareness of vision disorders in children. 
 
 
Whereas there is a need to enhance national awareness and to educate the public and health care providers about vision disorders in children; 
Whereas millions of children in the United States suffer from vision problems, and many cases go undetected; 
Whereas there is no recent nationwide study to accurately determine the percentage of United States children who have particular vision problems; 
Whereas there is a need for the establishment of national standards or guidelines to further encourage early identification and treatment of vision problems in children, from birth to age 18; 
Whereas 80 percent of individual learning is through the visual processing of information; 
Whereas vision impairment affects how a child experiences and functions in the world; 
Whereas children with vision problems struggle throughout their developmental and school years with resulting physical, emotional, and social consequences; 
Whereas some health care and educational systems are not effectively detecting children’s vision problems due to a lack of, or inadequate, vision screenings and comprehensive eye examinations in those systems; 
Whereas common vision problems in children include refractive errors, amblyopia, strabismus, ocular trauma, and infections; 
Whereas rare but sight-threatening and life-threatening vision problems include retinoblastoma (a malignant tumor that usually appears in the first 3 years of age), infantile cataracts, congenital glaucoma, and genetic or metabolic diseases of the eye; and 
Whereas the costs to society and government is enormous from not detecting, evaluating, and treating early on the vision problems in children: Now, therefore, be it 
 
That it is the sense of the House of Representatives that programs should be established— 
(1)to increase public awareness about the prevalence and devastating consequences of vision disorders in children; and 
(2)to educate the public and health care providers about— 
(A)the warning signs and symptoms of ocular and vision disorders and the benefits of early detection, evaluation, and treatment; and 
(B)the importance of early and regular vision screening and comprehensive eye exams to detect vision disorders that may not be readily apparent.  
 
